victim did not say anything to Morris except his name and did not reach
                   into her purse. Lastly, the State introduced a surveillance videotape that
                   captured the incident. Based on the evidence in the record, and viewing
                   that evidence in the light most favorable to the prosecution, we conclude
                   that there is sufficient evidence from which a rational juror could reject
                   Morris's theory of self-defense and find him guilty beyond a reasonable
                   doubt of battery with the use of a deadly weapon. See NRS 200.481(1)(a),
                   (2)(e)(1); Pineda v. State, 120 Nev. 204, 212, 88 P.3d 827, 833 (2004) (right
                   to self-defense exists when there is "a reasonably perceived apparent
                   danger" or actual danger). It is for the jury to determine the weight and
                   credibility to give conflicting testimony, and the jury's verdict will not be
                   disturbed on appeal where, as here, substantial evidence supports its
                   verdict. See Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981).
                               Second, Morris claims that the district court erred by failing to
                   give his jury instruction on self-defense. "The district court has broad
                   discretion to settle jury instructions, and this court reviews the district
                   court's decision for an abuse of that discretion or judicial error." Crawford
                   v. State, 121 Nev. 744, 748, 121 P.3d 582, 585 (2005). The record reveals
                   that the district court considered the proposed instructions on self-defense
                   and determined that Morris's was taken from the State's proposed
                   instructions, that the State's proposed instruction would not preclude
                   Morris from arguing his position, and that the inclusion of Morris's
                   proposed instruction would be duplicative and could be confusing to the
                   jury. However, Morris's proffered instruction was not misleading,
                   inaccurate, or incomplete. Therefore, we conclude that the district court



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    cep
                 erred in refusing to give Morris's instruction on his theory of the case.   See
                 id. at 754-55, 121 P.3d at 589. Despite the error, we are convinced that
                 the error was harmless, as the given instruction fully and accurately
                 instructed the jury on self-defense and was comparable to the proffered
                 instruction, and that the resulting verdict was not due to the error.   See id.
                 at 756, 121 P,3d at 590.
                             Third, Morris contends that the State committed prosecutorial
                 misconduct by misstating the law of self-defense and suggesting that a
                 reasonable person would not believe him or herself in actual danger.
                 Morris did not object to the State's argument at trial, therefore we review
                 for plain error.   Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d 465, 477
                 (2008). The prosecutor argued that, while actual danger is not necessary
                 to justify deadly force and self-defense, a reasonable person in Morris's
                 situation would not believe himself to be in apparent risk of danger and
                 would know that he was not in any actual danger. The challenged
                 statement was a reasonable inference drawn from the evidence presented
                 at trial to rebut Morris's claim of self-defense and, therefore, was proper.
                 See Greene v. State, 113 Nev. 157, 177, 931 P.2d 54, 67 (1997), receded
                 from on other grounds by Byford v. State, 116 Nev. 215, 235, 994 P.2d 700,
                 713 (2000); Jain v. McFarland, 109 Nev. 465, 476, 851 P.2d 450, 457
                 (1993). Therefore, we conclude that Morris fails to demonstrate plain
                 error.
                             Lastly, Morris claims that cumulative error entitles him to
                 relief. Because we have only found one error, there are no errors to




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                cumulate. See United States v. Sager, 227 F.3d 1138, 1149 (9th Cir. 2000).
                We conclude that no relief is warranted, and we
                            ORDER the judgment of conviction AFFIRMED.




                cc: Hon. Patrick Flanagan, District Judge
                     Dennis W. Hough
                     Attorney GenerallCarson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A